Citation Nr: 0935367	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-24 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
right lower extremity.

2.  Entitlement to an increased rating for residuals of right 
sternoclavicular separation, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right knee with lateral meniscectomy, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right thigh involving Muscle Group (MG) 
XIV, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right calf involving MG XI, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for residuals of a 
right thumb injury, currently evaluated as noncompensably 
disabling.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issues of entitlement to neuropathy of the right lower 
extremity and increased ratings for residuals of a right 
thumb injury, residuals of right sternoclavicular separation, 
and residuals of a gunshot wound to the right knee, thigh, 
and calf are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In August 1983 the Board denied entitlement to service 
connection for lumbosacral strain and a cervical spine 
disability.

2.  In May 1988 the Board determined that new and material 
evidence had not been submitted to reopen the Veteran's 
claims of entitlement to service connection.

3.  In May 2000 the Board determined that new and material 
evidence had not been submitted to reopen the Veteran's 
claims of entitlement to service connection.

4.  Evidence received since the Board's May 2000 decision is 
cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the claims of entitlement to service connection 
for lumbosacral strain or cervical spine disability.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claims of entitlement to service connection for lumbosacral 
strain or a cervical spine disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In August 2005, the Veteran was advised of the evidence 
necessary to substantiate a claim for service connection.  
This letter explained that the claims for lumbosacral strain 
and cervical strain had been previously denied and that he 
must submit new and material evidence to reopen those claims.  
The letter explained the meaning of the terms new and 
material, and discussed the basis for the previous denial of 
the Veteran's claims.  The evidence of record was discussed, 
and the Veteran was told how VA would assist him.

With respect to the timing of VCAA notice, such notice was 
provided to the Veteran prior to initial adjudication of the 
issues now before the Board.  The content of the notice 
provided to the Veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been sought.  Neither the 
Veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a rating decision of December 1980, the RO denied service 
connection for lumbosacral strain and cervical muscle strain.  
It stated that there was no pain, muscle spasm, or impairment 
of cervical spine motion, and that X-rays did not show a 
diagnosis of degenerative arthritis of the cervical spine.  
Regarding the claimed low back disability, the RO indicated 
that the currently diagnosed lumbosacral strain was not 
related to a coccyx contusion in service.

Of record at the time of the December 1980 rating decision 
were the Veteran's service treatment records.  They show that 
in October 1961 the Veteran complained of pain in his back.  
He denied a history of falling or twisting.  The diagnosis 
was contusion above the coccyx.  In December 1961 the Veteran 
reported sharp, stabbing pain in his neck, resulting from a 
shoulder injury.  The subsequent diagnosis was 
sternoclavicular separation on the right.  On discharge 
examination the Veteran's spine was noted to be normal, and 
he was determined to be qualified for discharge.

A January 1980 statement by J.W.M., M.D. indicates that the 
Veteran was seen in May 1973 for complaints that included 
lower back pain.  Dr. M. also indicated that the Veteran was 
seen in February 1979 with complaints of neck and back pain.  
At that time, a cervical spine X-ray was normal.  No further 
comment on the Veteran's back was made.

In an April 1980 written statement, the Veteran described 
pain in his neck when he turned his head from side to side.  
He noted that he had constant pain in his neck and back that 
was independent of his shoulder pain.  

On VA examination in June 1980, the Veteran's cervical spine 
displayed mild tenderness.  There was no pain in the neck 
area with cervical spine motion.  There was no muscle spasm 
in the neck and no impairment of cervical spine motion.  
Examination of the lumbosacral spine revealed no tenderness.  
The examiner noted that pain developed in the Veteran's 
lumbosacral spine with movement.  Range of motion was 
limited.  Straight leg raising produced mild pain at 60 
degrees.  The diagnoses were chronic cervical muscle strain 
and chronic lumbosacral strain.

In a June 1982 statement of the case, the RO added that 
cervical muscle strain had not been manifest in service or 
within an appropriate presumptive period.

In August 1983, the Board denied the Veteran's claims of 
entitlement to service connection for lumbosacral strain and 
cervical spine disability.  Regarding the claimed cervical 
spine disability, the Board indicated that such disability 
was not documented during service or demonstrated proximate 
to service, and that consequently there was no basis for the 
grant of service connection.  With respect to the claimed low 
back disability, the Board observed that although the Veteran 
did manifest low back complaints in service, no pertinent 
disabilities were noted during the latter months of service 
and no musculoskeletal disorders were noted on discharge 
examination.  The Board also noted that there was no post-
service clinical documentation of low back pathology 
relatively proximate to discharge.  The Board concluded that 
the claimed low back disability was acute and transitory and 
were unrelated to any post-service manifestations.  It also 
concluded that without current clinical evidence of a 
disability, service connection could not be conceded.

On VA examination in December 1983, the Veteran complained of 
constant neck pain as well as pain in his back.  He reported 
swelling in his neck.  The examination did not include an 
assessment of the Veteran's spine.

VA treatment records received following the Board's August 
1983 decision reflect the Veteran's complaint of persistent 
neck and low back pain in October 1981.  In March and October 
1982 the Veteran again complained of such pain.  In July 1983 
the Veteran complained of neck and right shoulder pain.  

A January 1986 VA medical record shows a diagnosis of 
fibromyalgia of the neck and shoulders.

In September 1986 the Veteran submitted the report of an X-
ray study in service, from February 1962.  The report states 
that there was a small density at the C-5 level and that a 
small fracture could not be completely excluded.  However, 
the report states that there was no evidence of acute trauma 
and that the study was not optimal.

A December 1987 VA record indicates a diagnosis of chronic 
neck pain secondary to previous trauma.

The Board again addressed the Veteran's claims in May 1988.  
It determined that the evidence did not establish that a back 
disorder had its onset during service or that a cervical 
spine disorder including arthritis had its onset during 
service or within one year following discharge.  It concluded 
that a new factual basis upon which to grant service 
connection had not been established by new and material 
evidence.

A January 1988 VA treatment record indicates the Veteran's 
complaint of chronic pain in the thoracic spine area.

A May 1988 VA treatment record indicates a diagnosis of neck 
and bilateral shoulder pain.

In March 1996 the RO determined that new and material 
evidence had not been submitted to reopen the Veteran's 
claims.  The RO pointed out that no new evidence had been 
submitted in support of the Veteran's petition to reopen.

In December 1996 the RO again determined that new and 
material evidence had not been submitted.  

In a February 1997 letter, the Veteran described his 
recollection of what occurred in service.  

A November 1998 statement by the Veteran's daughter describes 
her observation of the problems the Veteran has with his 
musculoskeletal disabilities.

In May 2000, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a cervical spine 
disorder.  The Board noted that the evidence added since the 
previous final denial did not establish a chronic cervical 
spine disorder in service or provide a nexus between the 
diagnosis of arthritis and service.  It also indicated that 
the Veteran had not submitted any competent medical evidence 
to substantiate his assertion that he sustained an injury to 
his neck in service and that such had caused chronic pain 
since that time.

A VA treatment record dated in December 1999 indicates that 
X-rays revealed moderate degenerative disc disease of C-5 
through C-7.  The Veteran submitted the most recent petition 
to reopen his claims in November 2004.  An August 2005 
statement by the Veteran's daughter describes how his 
physical disabilities affect him and the ways she must help 
him.

An August 2005 statement by the Veteran indicated that his 
wife had told him when they met in 1965 that he looked as if 
he stood crookedly, and that he still had that peculiarity.  
He argued that his military records indicated that he was 
treated for back problems, and that his private physician, 
Dr. M. had also treated him in the 1970's and early 1980's 
for his neck and back.

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for lumbosacral strain and a cervical spine 
disability has not been submitted.  Previous denials have 
been based on findings that the claimed disabilities were not 
manifest in service, and that arthritis was not manifest 
within one year of discharge.  The evidence added to the 
record since the Board's May 2000 decision includes only 
statements by the Veteran arguing that his military records 
did in fact show back problems and that he had been treated 
by a private physician as early as the 1970's.  The Board 
observes that the Veteran's service treatment records were 
previously of record, as was a report by a private physician 
noting treatment in the 1970's.  As such, the Veteran's 
contentions are cumulative of the previous record.  His 
daughter's statement refers to his current problems, and is 
not relevant to the issue of service incurrence; accordingly 
it is not material to the issue at hand.  Accordingly, none 
of the evidence added to the file since the Board's May 2000 
decision is new and material for the purpose of reopening the 
claims of entitlement to service connection for lumbosacral 
strain and a cervical spine disability.  Accordingly, the 
claims are not reopened.

The Board is fully aware that a diagnosis of cervical 
degenerative disc disease was added to the record.  However, 
in this case, such diagnosis does not give rise to a new 
claim.  See Boggs v. Peake, 520 F.3d 1330 (2008).  The 
evidence previously established the presence of arthritis and 
narrowing of the neural foramen of the cervical spine.  
Relabeling the finding as disc disease is not the recognition 
of different pathology.  As such, this evidence does not 
constitute a new claim.


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to service 
connection for lumbosacral strain is denied.

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to service 
connection for a cervical spine disability is denied.


REMAND

The Veteran underwent a VA examination in September 2005.  
The examiner stated that the claims file was not reviewed.  

At the VA examination, the Veteran reported constant numbness 
of his right foot.  He claims entitlement to service 
connection for neuropathy of the right lower extremity.  
However, the examiner did not conduct a neurological 
examination and did not offer any diagnosis or opinion 
regarding the etiology of the reported numbness.  The Veteran 
appears to claim service connection for this disability as a 
residual of the gunshot wound to his right leg, or on a 
secondary basis.  To the extent that there are service-
connected disabilities of the right leg and evidence of some 
neurologic deficit, an opinion should be sought regarding the 
diagnosis of the Veteran's symptoms and their etiology.

With respect to the Veteran's service-connected right knee, 
right thumb, and right sternoclavicular disabilities, the 
examiner noted that there was pain, fatigability, and 
weakness with repetitive motion, but did not offer an opinion 
as to whether such caused additional limitation of motion of 
the affected joints.  As such, an additional examination is 
warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, regarding the Veteran's disabilities of MGs XIV and 
XI, the September 2005 examination did not address the 
severity of these disabilities.  Accordingly, a VA muscles 
examination should also be carried out.

In light of the above discussion, the Board has determined 
that additional development is  necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination to determine 
whether he has neurologic deficit of the 
right lower extremity and if so, its 
etiology.  Following examination, 
interview of the Veteran, and review of 
the claims file, the examiner should 
identify any neurologic deficit of the 
right lower extremity.  With respect to 
any currently present neurologic deficit 
of the right lower extremity, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the neurologic deficit is related to 
any disease or injury in service, or to 
any service-connected disability.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Schedule the Veteran for an 
examination or examinations to determine 
the severity of his service-connected 
right thumb, right sternoclavicular, and 
right leg disabilities.  

All necessary testing should be carried 
out in conjunction with this examination.  
The results of range of motion testing of 
the right thumb, right shoulder, and 
right knee should be reported, and any 
excursion of motion accompanied by pain 
should be specifically identified.  

The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, at what 
point does pain or any other factor limit 
motion.

With respect to the Veteran's muscle 
injuries of MGs XIV and XI, the examiner 
should specifically state whether the 
residuals of the gunshot wound cause 
moderate, moderately severe, or severe 
disability, pursuant to the regulatory 
definitions of those categories.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


